Order entered March 18, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00265-CV

                     CITY OF FORT WORTH, Appellant

                                          V.

                       WILLIAM BIRCHETT, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-06941

                                     ORDER

      Before the Court is appellant’s unopposed March 17, 2020 motion for

extension of time to file its brief. We GRANT the motion and ORDER appellant’s

brief due on or before April 27, 2020.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE